PER CURIAM.
We find merit in only one of the three issues Dixon has raised on appeal. The trial court sentenced Dixon to two consecutive three-year minimum mandatory sentences for offenses arising out of the same transaction. This was error. See Daniels v. State, 595 So.2d 952 (Fla.1992); Palmer v. State, 438 So.2d 1 (Fla.1983). Thus, we correct the sentences in counts eight and ten to reflect concurrent minimum mandatory sentences. Otherwise, we affirm Dixon’s judgment and sentences.
Affirmed in part and reversed in part.
DANAHY, A.C.J., and HALL and PATTERSON, JJ., concur.